FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                January 7, 2015
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                  Clerk of Court
                                   TENTH CIRCUIT


 BRANDON CHE LEE,

          Plaintiff - Appellant,
                                                       No. 14-3214
 v.                                        (D.C. No. 5:14-CV-03097-SAC-DJW)
                                                         (D. Kan.)
 CLAUDE MAYE, Warden,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Brandon Che Lee filed a civil rights suit challenging the conditions of his

confinement in the federal penitentiary at Leavenworth, Kansas. He alleged that

unnamed prison officials are torturing him and poisoning his food. Screening his

complaint pursuant to the Prison Litigation Reform Act of 1995, 28 U.S.C.

§ 1915A, the district court dismissed his action as frivolous. Mindful of our




      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
obligation to construe pro se filings liberally, we dismiss this appeal on the same

grounds.

      Unlike Federal Rule of Civil Procedure 12(b)(6), § 1915A affords courts

the “unusual power to pierce the veil of the complaint’s factual allegations and

dismiss those claims whose factual contentions are clearly baseless.” Neitzke v.

Williams, 490 U.S. 319, 327 (1989) (construing a similarly worded provision now

found at 28 U.S.C. § 1915(e)(2)). For the reasons thoroughly explained by the

district court, the conclusory assertions in Mr. Lee’s filings as to the conditions of

his confinement meet this standard. To the extent Mr. Lee separately suggests

that his confinement is itself unlawful because of errors underlying his

conviction, he must seek relief not in a civil rights action but under the federal

habeas corpus statutes. See Nelson v. Campbell, 541 U.S. 637, 643 (2004). And

he may pursue that relief only in the court that sentenced him, namely, the

District Court for the Central District of California. See 28 U.S.C. § 2255(a).

      Mr. Lee’s motion to proceed in forma pauperis is denied, and this appeal is

dismissed as frivolous. Mr. Lee is reminded of his obligation to pay the filing

fees in full. The district court’s dismissal counts as a “strike” for purposes of 28

U.S.C. § 1915(g). Our disposition of this appeal counts as a second.


                                       ENTERED FOR THE COURT

                                       Neil M. Gorsuch
                                       Circuit Judge

                                         -2-